NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SYNQOR, INC.,
Plaintiff-Appellee,

V.

ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellants,

AND

BEL FUSE, INC., ‘
Defendant-Appellant,

AND

DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., AND POW'ER-ONE, INC.,
Defendants-Appellants,

AND

MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POW'ER SOLUTIONS, INC.,
Defendants-Appellants,

AND

CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,

Defendants.

SYNQOR V. ARTESYN TECH 2

Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.

2011-1191, -1192, -1194, 2012-1070, -1071, -1072

ON MOTION

Before RADER, Ch,ief Judge.
O R D E R

SynQor, lnc. moves to file an extended response brief
of no more than 28,000 Words. The appellants oppose, but
consent to an extended response brief of no more than
18,000 Words. -

Upon consideration thereof,
I'r Is ORDERED THAT;

The motion is granted SynQor may file an extended
response brief of no more than 28,000 words.

FOR THE COURT
 `j 9  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Donald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq.

LED
Alan D. Smith, Esq. U.S.COUF,I:$§_J: ALP(§;E%|DS|_|§DR
william F. L@@, Esq. T“EF~"’~~”‘
Andrew J. Pincus, Esq. APR 3 0 2012

319 .\Am\oaamv
clean